Citation Nr: 0103002	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-22 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for death pension benefits.


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The appellant alleges that her husband had service in the 
United States Armed Forces of the Far East (USAFFE) during 
World War II.  The veteran died in September 1995.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 rating action of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.


FINDINGS OF FACT

1.  The appellant's husband died on September [redacted] 1995.

2.  The appellant's husband did not have the requisite 
service to have been eligible for VA pension benefits; 
therefore, the appellant is not entitled to nonservice-
connected death pension benefits.


CONCLUSION OF LAW

The appellant is ineligible for VA death pension benefits.  
38 U.S.C.A. §§ 107, 1521, 1541 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.1(d), 3.3, 3.8, 3.9, 3.203 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that her husband served in the USAFFE 
during World War II and that his service entitles her to 
received nonservice-connected death pension benefits.

I.  Factual Background

The appellant has submitted several copies of a 
"Certification" from the General Headquarters of the Armed 
Forces of the Philippines, Office of the Adjutant General, 
dated January 14, 1998.  The document indicates that the 
veteran's military status was in the USAFEE and that he was 
inducted in December 1941.  Although the date of discharge is 
noted to be "N/A" (not applicable), the date processed is 
March 2, 1948.  

In a letter dated in June 1999, the RO informed the appellant 
that it had determined that she had no legal entitlement to 
nonservice-connected death pension benefits.  The RO noted 
that the law provides that service with the Philippine 
Commonwealth Army, USAFFE, including the recognized 
guerrillas, or service with the new Philippine Scouts shall 
not be deemed to have been active military service with the 
Armed Forces of the United States for the purpose of 
establishing entitlement to nonservice-connected death 
pension.  The appellant was informed that the evidence she 
had submitted shows that her deceased spouse had been a 
former member of the Philippine Commonwealth Army and that 
the law specifically provided that pension was not payable 
based on that type of service.  The appellant submitted a 
notice of appeal, contending that her husband had been a 
regular member of the USAFFE and not a Philippine 
Commonwealth Army veteran.

The appellant also submitted copies of what appear to be 
military orders, dated March 29, 1942, and May 21, 1942.  
However, these orders are addressed to a person whose name is 
very different from that of the appellant's husband.  In 
addition, the appellant's husband is not mentioned in either 
of these documents to evidence that he served in the USAFFE.

The appellant submitted numerous affidavits.  Many of the 
affidavits do not concern the military service of the 
appellant's husband.  However, in a joint affidavit from D. 
T. and T. M., dated in July 1999, it is noted that they had 
personal knowledge that the appellant's husband was a bona 
fide and active member of the USAFFE.  In another affidavit 
from D. S. and P. M., dated in July 1999, it is noted that 
they personally knew that the appellant's husband was a bona 
fide member of the USAFFE stationed at Marawi City (formerly 
Dansalan), and that he had rendered full and satisfactory 
services.  In addition, it is noted that the appellant's 
husband was inducted and served under the man whose name is 
on the orders, copies of which are in the claims file.

The RO sent a request for service information to the United 
States Army Reserve Personnel Center in St. Louis, Missouri.  
In September 1999, the RO received a response from this 
organization that the appellant's deceased husband had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.

II.  Analysis

The provisions of 38 U.S.C.A. §§ 1521 and 1541 set forth as 
requirements for nonservice-connected disability pension or 
death pension that the person who served during military 
service be a "veteran" of a period of war.  The term 
"veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2) (West 1991); 38 C.F.R. § 3.1(d).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces shall not be deemed to have 
been active military, naval or air service for the purposes 
of VA death pension benefits.  38 U.S.C.A. § 107(a); 38 
C.F.R. § 3.8(c), (d).

The applicable laws and regulations provide that service in 
the Philippine Scouts enlisted under Section 14, Public Law 
190, 79th Congress (the "Armed Forces Voluntary Recruitment 
Act of 1945"), shall not be deemed to have been active 
military, naval or air service, except for benefits under 
certain contracts of National Service Life Insurance; 
compensation for service-connected disability; and DIC for 
service-connected death.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive were made under the 
provisions of Pub. L. 190 as it constituted the sole 
authority for such enlistments during that period.  This does 
not apply to officers who were commissioned in connection 
with the administration of Public Law 190.  38 U.S.C.A. § 
107(b); 38 C.F.R. § 3.8(b).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, the VA may accept evidence of service 
submitted by a claimant such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty or original certificate 
of discharge, without verification from the appropriate 
service department if the evidence 1) is a document issued by 
the service department or is a copy of an original document 
issued by a public custodian of records, who certifies that 
it is a true and exact copy of the document in the 
custodian's custody; and, 2) the document contains needed 
information as to length, time, and character of service; 
and, 3) in the opinion of the VA, the document is genuine and 
the information contained in it is accurate.  38 C.F.R. 
§ 3.203.

In the instant case, there is no verification from a United 
States service department or the U. S. Army Reserve Personnel 
Center that the appellant's husband had any service in 
USAFFE, the Philippine Commonwealth Army, or recognized 
guerrilla service.  In addition, as noted above, service 
before July 1, 1946, in the organized military forces of the 
Government of the Commonwealth of the Philippines (Regular 
Philippine Army) while such forces were in the service of the 
Armed Forces of the United States pursuant to the Military 
Order of the President dated July 26, 1941, including service 
as a recognized guerrilla, does not constitute active 
military, naval or air service qualifying for VA nonservice-
connected death pension benefits.  38 U.S.C.A. § 107(a); 38 
C.F.R. § 3.8(c), (d).  The appellant alleges that her husband 
served in the USAFFE during World War II.  The evidence, 
however, does not contain any document or copy of such a 
document which was issued by a United States service 
department to verify the service dates and type of service 
rendered by the appellant's husband.  Thus, the law precludes 
basic eligibility for nonservice-connected death pension 
based on the alleged service of the appellant's husband.

Accordingly, basic eligibility for nonservice-connected death 
pension benefits must be denied as a matter of law.  38 
U.S.C.A. §§ 101, 107(a), 1521, 1541, 5107 (West 

1991); 38 C.F.R. §§ 3.1, 3.3, 3.8, 3.203; see Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Eligibility for VA nonservice-connected death pension 
benefits is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

